UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

CASSANDRA LOVE PLAINTIFF
Vv. Civil No. 1:18-cv-00181-GHD-DAS
AARON’S, INC. DEFENDANT

 

MEMORANDUM OPINION

 

This matter is before the Court on defendant Aaron’s Inc.’s motion for summary judg-

ment [22]. For the reasons set forth below, the Court finds the motion should be granted.

I. Background

On September 22, 2017, two Aaron’s employees, Dustin Stribling and Kevin Russell,
delivered a nine-piece bedroom furniture suite to Love’s home. Cassandra Love Depo,
Def.’s Mot. for Summ. J., Ex. B [22-2] at 18. When they arrived, Love showed them the
location of the bedroom . /d. at 19-20. Stribling began unloading boxes from the truck, and
Russell began carrying the boxes to the bedroom. Dustin Stribling Depo. Pl.’s Affidavit,
Ex. 2, [25-1] at 14. Russell then began to remove the furniture from its cardboard packag-
ing. Love Depo. at 23. While doing so, he apparently took apart one cardboard box and
laid it flat on the floor near the entrance to the bedroom. Shortly after, Love entered the
bedroom to direct Russell on how to orient the furniture. /d. at 19-20. As she turned to
leave the room, she tripped on the cardboard box, fell, and broke her arm. /d. at 20.

Love then brought this lawsuit against Aaron’s asserting both negligence and premises
liability causes of action in state court. Aaron’s timely removed. After the close of discov-
ery, Aaron’s brought the present motion for summary judgment on both causes of action.
Love responded and conceded that her premises liability action fails a matter of law, but

she contests Aaron’s motion on the negligence claim. P1.’s Resp., Doc 24 at 7. Therefore,
the Court will grant Aaron’s motion relative to the premises liability claim, and the Court

will consider Aaron’s motion relative to the negligence claim.

Il. Summary Judgment Standard

Summary judgment “should be rendered if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine dispute as to any material
fact and that the movant is entitled to judgment as a matter of law.” Celotex Corp. v.
Catrett, 477 U.S. 317, 322, 106 8. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ.
P. 56(a)). The rule “mandates the entry of summary judgment, after adequate time for dis-
covery and upon motion, against a party who fails to make a sufficient showing to establish
the existence of an element essential to that party’s case, and on which that party will bear
the burden of proof at trial.” Jd. at 322, 106 S. Ct. 2548.

The party moving for summary judgment bears the initial responsibility of informing
the Court of the basis for its motion and identifying those portions of the record it believes
demonstrate the absence of a genuine dispute of material fact. See id. “An issue of fact is
material only if ‘its resolution could affect the outcome of the action’.” Manning v. Chev-
ron Chem. Co., LLC, 332 F.3d 874, 877 (Sth Cir. 2003) (quoting Wyatt v. Hunt Plywood
Co., 297 F.3d 405, 408 (Sth Cir. 2002)).

The burden then shifts to the nonmovant to “go beyond the pleadings and by .. . affi-
davits, or by the depositions, answers to interrogatories, and admissions on file, designate
specific facts showing that there is a genuine issue for trial.” Celotex, 477 U.S. at 324, 106
S. Ct. 2548 (internal quotation marks omitted.); Littlefield v. Forney Indep. Sch Dist., 268
F.3d 275, 282 (Sth Cir. 2001); Willis v. Roche Biomedical Labs., Inc., 61 F.3d 313, 315
(Sth Cir. 1995). The Court “resolve[s] factual controversies in favor of the nonmoving
party, but only where there is an actual controversy, that is, when both parties have sub-
mitted evidence of contradictory facts.” Antoine v. First Student, Inc., 713 F.3d 824, 830
(Sth Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., Inc., 402 F.3d 536, 540 (5th Cir.
2005)). “[T]he nonmoving party ‘cannot defeat summary judgment with conclusory alle-
gations, unsubstantiated assertions, or only a scintilla of evidence.’” Hathaway v. Bazany,
507 F.3d 312, 319 (Sth Cir. 2007) (quoting Turner v. Baylor Richardson Medical Center,
476 F.3d 337, 343 (Sth Cir. 2007)).

III. Analysis

Love asserts that Aaron’s, through Russell, was negligent. Because this action is in
this Court pursuant to its diversity jurisdiction, the Court applies state substantive law.
Bayle v. Alistate Ins. Co., 615 F.3d 350, 355 (Sth Cir. 2010). Under Mississippi law, in
order to establish a claim for negligence, Love must show 1) the existence of a duty, 2)
breach of that duty, 3) causation, and 4) damages. Crosthwait v. S. Health Corp. of Hou-
ston, 94 So. 3d 1126, 1129 (Miss. Ct. App. 2011), affd, 94 So. 3d 1070 (Miss. 2012).

Aaron’s argues that it did not owe a duty to Love. Whether a duty exists is a question
of law. Enter. Leasing Co. S. Cent. v. Bardin, 8 So. 3d 866, 868 (Miss. 2009). “Under
Mississippi law, ‘[a] contract creates a reasonable duty of care in fulfilling one’s contrac-
tual obligations.’” Poppelreiter v. GMAC Mortg., LIC, No. 1:11CV008-A-S, 2011 WL
2690165, at *3 (N.D. Miss. July 11, 2011)(quoting River Prod. Co., Inc. v. Baker Hughes
Prod. Tools, Inc., 98 F.3d 857, 859 (5th Cir.1996) (citing McKinnon v. Batte,485 So.2d
295, 298 (Miss.1986))). Aaron’s does not dispute that it had a contract with Love to deliver
and assemble her furniture. Further, “[a] defendant who creates a hazardous condition has
a duty to make safe or warn of that condition; ownership is immaterial.” Patterson v. T. L.
Wallace Const., Inc., 133 So. 3d 325, 331 (Miss. 2013). Thus, Aaron’s owed a duty to
Love.

However, Love fails to present evidence that Aaron’s breached its duties by creating
a dangerous condition and failing to warn or make that condition safe. There is no evidence
that the cardboard box by itself is a hazardous condition. Under Mississippi law, small

tripping hazards are not “unusually dangerous.” See Patten v. Wal-Mart Stores, Inc., No.
1:09-CV-257-SA-JAD, 2010 WL 3937957, at *2 & n. 2 (N.D. Miss. Oct. 5, 2010)(applying
Mississippi law)(collecting cases where courts have found small hazards are not hazardous
conditions). The fact that Love tripped over the flat cardboard box is insufficient, by itself,
to establish that the box was unreasonably dangerous. /d. at *2 * n. 1.

Inadequate lightning combined with a tripping hazard, can, in some cases, constitute
a dangerous condition. See Woten v. Am. Nat. Ins. Co., 424 F. App'x 368, 370 (Sth Cir.
2011) (applying Mississippi law). In her response, Love asserts that the room was not well-
lit. There is no record evidence, however, that inadequate lighting contributed to her fall.
Love points to the testimony of Stribling—who was not in the room when the fall oc-
curred—who stated that he believed the lighting in the room was not sufficient. Stribling
Depo. at 25. However, Love never testified that the room was poorly lit, and in fact, she
admitted that box was visible. Love Depo. at 40. She further admitted that it was her inat-
tentiveness, and not the lightning, that kept her from seeing the box. /d. Finally, during
discovery, Love attempted to recreate the condition of the room as it was when she fell and
provided photographs documenting that condition. Photographs, Def. Mot. for Summ. J.,
Ex. C; Love Depo at 31, 35-36 (testifying that the photos accurately depicted the room at
the time of the fall). No reasonable jury could observe these photos and conclude that the
room was so dimly lit that the flat box on the floor was not easily visible.

Accordingly, there is no evidence of a hazardous condition. Because there is no evi-
dence that Aaron’s, through its employees, breached its duty of care by creating a hazard-
ous condition, or failing to warn Love of it, or to make it safe, Love cannot establish an
essential element of her negligence claim. Accordingly, summary judgment must be

granted in Aaron’s favor.

IV. Conclusion

The Court finds there is no evidence that Aaron’s created a hazardous condition which

caused Love’s fall. Accordingly, the Court grants summary judgment in favor of Aaron’s.
An order in accordance with this opinion shall issue.

This, the Hb tay of September, 2019.

da NQazy

SENIOR U.S. DISTRICT JUDGE
